Citation Nr: 1317509	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  09-06 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 for a right nephrectomy.

2.  Entitlement to a compensable rating for spontaneous right pneumothorax.


REPRESENTATION

Veteran represented by:	Robert Gillikin, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran; L.H. 




ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1952 to September 1954.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a February 2010 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran and L.H. testified before the undersigned Acting Veterans Law Judge at a January 2011 Board hearing via videoconference.  A transcript of that hearing has been associated with the claims file.

A review of the Virtual VA file reveals additional evidence that was considered by the RO in adjudicating the claims in February 2013.

Furthermore, following the last adjudication of the claims in February 2013, the Veteran's attorney submitted additional evidence that was duplicative of evidence already in the record.  Therefore, a remand for RO consideration of that evidence is not necessary.  38 C.F.R. § 19.31.

While the Veteran was previously represented by an agent, in April 2013, he appointed the above attorney as his representation.  The Board recognizes this change.

In February 2011 and November 2011, the Board remanded the claims for further development.  The RO has complied with the remand directives.  


FINDINGS OF FACT

1.  The Veteran's right nephrectomy was not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA and the Veteran does not have an additional kidney disability as a result of his right nephrectomy in October 1993.

2.  The Veteran does not have an additional kidney disability that was not a reasonably foreseeable result of his treatment.

3.  The Veteran's spirometry testing shows an FEV-1/FVC of 68 percent; the competent evidence of record shows that the Veteran's spontaneous pneumothorax results did not correspond to FEV-1 of 40- to 55- percent predicted, FEV-1/FVC of 40- to 55- percent, or DLCO (SB) of 40 to 55- percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit) due to his spontaneous right pneumothorax.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for a right nephrectomy have not been met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.383, 4.3, 4.7 (2012).

2.  The criteria for a 30 percent evaluation, but not higher, for spontaneous pneumothorax have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.96, 4.97, Diagnostic Code 6843 (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In October 2008, November 2008, and September 2009 letters, the RO informed the Veteran of what evidence VA would seek to provide and what evidence the Veteran was responsible for providing.  He was informed of what the evidence needed to show in order to substantiate his claim.  That letter also contained notice regarding disability ratings and effective dates, pursuant to the requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the Veteran's claim was initially adjudicated.

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2012).  

In this case, the RO has secured all of the pertinent medical records identified by the Veteran.  The Board obtained VA opinions in January 2010, June 2011, and January 2013.  The opinions were provided by a VA physician, who reviewed the claims file and provided opinions based upon stated rationales, which included evidence from the Veteran's claims file and accepted medical practices.  The Board finds that it is adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Veteran was also afforded an opportunity to present testimony at a hearing before the Board.  During the hearing, the undersigned Acting Veterans Law Judge (AVLJ) clarified the issue on appeal, explained the concepts of compensation pursuant to 38 U.S.C.A. § 1151 and increased ratings, and suggested the submission of additional evidence to support the Veteran's claim.  The actions of the AVLJ supplement the VCAA and comply with any related duties owed during a hearing. 38 C.F.R. § 3.103. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's and his attorney's written statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

1151 claim

The Veteran contends that he is entitled to benefits under 38 U.S.C. § 1151 for the VA's performance of a right nephrectomy in 1993.  After a complete review of the record, the Board finds that there was no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the nephrectomy and the Veteran does not have an additional kidney disability that was not reasonably foreseeable as a result of the nephrectomy.  Therefore, the Veteran's claim for compensation under 38 U.S.C.A. § 1151 is denied.

In pertinent part, 38 U.S.C. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and - 

"(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was - (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable."

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1) (2012).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. See 38 C.F.R. § 3.361(d)(2) (2012).

VA treatment records reflect that, in September 1993, a mass was identified in the Veteran's right kidney.  The mass measured 6 cm in diameter.  An October 1993 sonogram of the kidneys indicated that the "right lower pole mass lesion did not meet the strict criteria for definite benignity and therefore represents potential malignancy until proven otherwise."

An October 28, 1993 medical record shows that the Veteran signed his name consenting to the procedures and acknowledging the risks and expected results.  On October 29, 1993, a right nephrectomy was performed.  The operative report indicated that the Veteran was found to have a right renal tumor on ultrasound.  
Specifically, 

"this was confirmed as a complex cyst by CT scan with calcifications internally as well as in the thickened wall.  An angiogram was obtained which revealed a hypovascular mass; however, due to the way that this lesion looked on CT scan, it was decided that it should be taken out.  He had a negative metastasis workup which included a chest x-ray, LFTs, and a bone scan. The [Veteran] understood the risks associated with the procedure as well as the benefits, indications, and alternatives.  He understood that there may not be a tumor in there and that we may be removing a normal kidney, but he agreed that it should be removed, considering the risk that it was tumor."

An October 1993 pathology report shows a diagnosis of a degenerated cyst.  No malignancy was noted.  

The Veteran appeared before the undersigned Acting Veterans Law Judge at a Board hearing in January 2011.  His witness, a registered nurse, L.H., R.N., stated that a nephrectomy was unnecessary and that a biopsy or other alternative testing should have been performed to determine if the mass was malignant, prior to removing the kidney.  The Veteran testified that he was told the mass was cancerous and he was advised to have it removed immediately.  He also testified that he currently experiences urge incontinence, which he believes is a residual of his nephrectomy.  

The Veteran underwent a VA examination in May 2011.  The examiner reviewed the Veteran's claims file and medical records and noted that in 1993, he had a right nephrectomy.  Specifically, the record indicated that the Veteran had a 4 cm x 4.5 cm x 5.6 cm right renal mass, which was suspicious for renal neoplasm on CT scan and ultrasound.  The pathology report indicated that the mass was a degenerated adenoma.

The examiner opined that 

"with regard to the diagnosis and treatment leading up to and including the Veteran's right nephrectomy, the VA health care providers provided standard of care management for this Veteran.  There was no evidence of carelessness, negligence, lack of proper skill, error in judgment, or a similar negligence.  The removal of the right kidney was not only a reasonably foreseeable result of the Veteran's treatment, but as stated above, it is a standard of care for a suspicious renal mass greater than 3 cm."

As a rationale, the examiner cited medical literature with regard to the management of renal masses indicating that surgical resection remains the standard approach for most patients who present with small renal masses.  Alternatives, such as percutaneous biopsy or fine needle aspiration are not widely used due to the concern of hemorrhage or tumor seeding.  Furthermore, the Veteran was not a candidate for ablation as his tumor was larger than 3 cm.  Finally, although the Veteran's tumor was benign, the literature showed that 91 percent of renal masses between 4 cm and 7 cm may be pre-malignant or malignant.  

The examiner also opined that while the Veteran currently has urinary symptoms, these symptoms are more likely due to his enlarged prostate rather than any kidney disease or residual of his nephrectomy.  

In January 2013, the examiner issued an addendum opinion.  The examiner stated that there was no change to the June 2011 opinion, and that the additional evidence provided further supports the conclusion that the VA acted properly in removing the Veteran's right kidney, as both the October 1993 intraoperative report and the November 1993 pathology report show that the degenerated adenoma measured 4x4x6cm, which was consistent with the pre-operative studies and highly suspicious for malignancy.   

The Board has reviewed the evidence of record, including the VA treatment records, the hearing testimony, the Veteran's statements, and the June 2011 and January 2013 VA medical opinions.  The Board finds that the preponderance of the competent evidence demonstrates that the Veteran's right nephrectomy was not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.   

As stated above, the VA examiner opined that, based on clinical expertise, review of the medical literature, and extensive chronological review of the VA treatment records, VA's treatment was consistent with the standard of care and that there was no evidence of negligence, lack of proper skill, error in judgment, or similar instance of fault.  The physician added that there is no disability resulting from any negligence, lack of proper skill, error in judgment, or similar instance of fault. 

The examiner provided a basis for her opinion.  The records clearly showed that the Veteran had preoperative reports showing a renal mass measuring more than 4 cm.  The examiner opined, supported by the medical literature, that it is standard practice to remove a kidney when the mass is greater than 4 cm for fear of malignancy.  The examiner also opined that other procedures would not have been recommended and provided a rationale for that opinion.

Although the Veteran contends that he was not properly informed of the risks and proper testing was not performed, the contemporaneous medical records belie that claim, as the record contains an ultrasound report, CT scan, operative report, and a signed informed consent.  

The competent evidence also shows that the Veteran does not have an additional kidney disability that was not a reasonably foreseeable result of his treatment. Although he currently only has one kidney, he has not had any residual kidney disorders as a result of the right nephrectomy and there were no complications associated with the procedure.  Additionally, although he currently has urinary symptoms, the examiner attributed those symptoms to his enlarged prostate, rather than to residuals of his nephrectomy.  While the Veteran may allege that his symptoms are secondary to his surgery, the opinion of the VA examiner is more probative than his lay assertions.

The more probative evidence is against finding that the Veteran had a right nephrectomy or an additional kidney disability caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in removing his kidney in 1993, nor is there any probative evidence indicating that the Veteran has an additional kidney disability that was not a reasonably foreseeable result of his treatment.

The only evidence of record supporting the claim is the Veteran's statements and the testimony of L.H. at the Board hearing.  Regarding the Veteran's statements, while a lay person may provide such opinions in some circumstances, see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the opinions of medical professionals, with specific knowledge, training, and expertise, are more probative than that of the Veteran.  As a lay person untrained in the field of medicine, the Veteran's opinion is less probative than the opinion of medical professionals.

Regarding L.H.'s opinion, when evaluating medical opinions it is the province of the Board to weigh the evidence and decide where to give credit and where to withhold the same, and in so doing, to also accept certain medical opinions over others.  See Evans v. West, 12 Vet. App. 22, 30 (1999); Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board cannot make its own independent medical determinations and that there must be plausible reasons for favoring one opinion over another.  See also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000); Swan v. Brown, 5 Vet. App. 229 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that it is error to reject a medical opinion solely on the basis that the medical opinion was based on a history given by the veteran, and that a claimant's report must be examined in light of the evidence of record).
 
The Board finds the VA examiner's opinion more probative than that of L.H., as it is accompanied by a detailed rationale discussing medical principles and a citation to medical literature supporting the opinion.  Ms. H.'s opinion was that "there should be like a second opinion and then maybe a different route taken as opposed to actually just removing the kidney."  However, the standard for compensation in a 38 U.S.C.A. § 1151 case is not whether alternative treatment was possible, or even whether alternative measures should have been taken, but rather whether the VA acted with carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault.  Here, Ms. H. does not opine that the VA's actions met these qualifications.   Ms. H. also did not opine on the size of the mass and how that would have affected the decision to remove it, nor did she refer to any medical literature or statistics.  Therefore, the VA examiner's opinion is more probative for the purposes of this claim.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating Claim

The Veteran contends that his spontaneous right pneumothorax warrants a compensable rating.  With resolution of the doubt in favor of the Veteran, the spirometry testing shows that a 30 percent rating, but no higher, is warranted.  Therefore, the Veteran's claim is granted to that extent.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2012).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (2001).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).
 
Pneumothorax is rated according to the General Rating Formula for Restrictive Lung Disease. 38 C.F.R. § 4.97, Diagnostic Code 6843.  This code provides for a 10 percent rating if forced expiratory volume in 1 second (FEV-1) is 71- to 80-percent predicted; FEV-1/ forced vital capacity (FVC) is 71 to 80 percent, or diffusion capacity of the lung for carbon monoxide (single breath method) (DLCO) is 66- to 80-percent predicted.  Id. 

A 30 percent evaluation is warranted if FEV-1 is 56- to 70-percent predicted; FEV-1/ FVC is 56 to 71 percent, or DLCO is 56- to 65-percent predicted. Id.

A 60 percent evaluation is warranted if FEV-1 is 40- to 55-percent predicted; FEV-1/ FVC is 40 to 55 percent, DLCO is 40- to 55-percent predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit). Id.

A 100 percent rating is warranted with FEV-1 less than 40 percent of predicted value, or; the ratio of FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  Id.

Note (1): A 100-percent rating shall be assigned for pleurisy with emphysema, with or without pleurocutaneous fistula, until resolved.  Note (2): Following episodes of total spontaneous pneumothorax, a rating of 100 percent shall be assigned as of the date of hospital admission and shall continue for three months from the first day of the month after hospital discharge.   Note (3): Gunshot wounds of the pleural cavity with bullet or missile retained in lung, pain, or discomfort on exertion, or with scattered rales or some limitation of excursion of diaphragm or of lower chest expansion shall be rated at least 20-percent disabling.  Disabling injuries of shoulder girdle muscles (Groups I to IV) shall be separately rated and combined with ratings for respiratory involvement.  Involvement of Muscle Group XXI (DC 5321), however, will not be separately rated.

Post-bronchodilator results are used unless the post-bronchodilator results are worse than the pre-bronchodilator results.  38 C.F.R. § 4.96(d)(5). 

The Veteran is currently in receipt of service connection for a spontaneous right pneumothorax, rated as noncompensable.  In October 2008, the Veteran filed a claim for an increased rating.  

A March 2008 treatment record showed the Veteran's lungs were clear to auscultation and percussion.  In July 2008, the Veteran sought treatment for left pleuritic chest pain.  His lungs were clear upon examination. 

In an October 2008 statement, the Veteran stated that his spontaneous pneumothorax was caused by an overextended stay in a gas training enclosure during service.  The Veteran did not comment on any current symptomatology.  

The Veteran underwent a VA examination in January 2010.  The examiner noted a January 2010 chest x-ray showing bibasilar lung changes having the radiographic appearance of inflammatory lung disease.  The results of the January 2010 pulmonary function tests are as follows: FVC score of 75 percent of predicted; FEV-1 score of 71 percent of predicted; FEV-1/FEV score of 68, which was 94 percent of predicted.  

The Veteran appeared before the undersigned Acting Veterans Law Judge in January 2011.  He testified that when he walks briskly, he has to slow down and rest because his breathing is labored and he gets shortness of breath and has lost consciousness.  

The Veteran underwent a VA examination in May 2011.  The examiner noted a history of dyspnea on mild exertion, syncope, angina, fatigue, and a spontaneous pneumothorax while in service and immediately thereafter.  An examination showed no evidence of abnormal breath sounds.  The Veteran's lungs were clear.

Pulmonary function tests from June 2011 showed FVC of 86 percent of predicted, FEV-1 of 94 percent of predicted, FEV-1/FVC of 78, which was 110 percent of predicted and DLCO of 51 percent predicted.  

The examiner opined that the Veteran has normal spirometry scores with a moderately reduced DLCO.  He no longer has evidence of a right pneumothorax and the history of a right pneumothorax is not the cause of a decreased DLCO in this Veteran.  A low DLCO score with normal spirometry would be due to either pulmonary vascular disease, anemia, or early interstitial lung disease.  The Veteran has anemia which is an explanation for his low DLCO.   

An addendum to the VA examination was filed in January 2013.  The examiner opined that a chest x-ray performed in July 2012 showed no evidence of a right or left pneumothorax and the Veteran's spirometry studies were normal.  Therefore, although the testing showed a low DLCO, it is unrelated to the spontaneous pneumothorax which occurred during active service.  

In a March 2013 statement, the Veteran stated that he has "had no problems for a long time with the lung thing."  

Based upon the evidence of record, the Board finds the Veteran's residuals of spontaneous right pneumothorax are manifested by subjective complaints of shortness of breath.  Additionally, pulmonary function testing in January 2010 revealed a FEV-1/FVC of 68 percent which warrants a 30 percent evaluation under the provisions of Diagnostic Code 6843.

However, there is no evidence of any greater disability manifested by PFTs indicating FEV-1 of 40- to 55-percent predicted, or FEV-1/FVC of 40-55 percent,   or; maximum exercise capacity of 15-20 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), an episode of acute respiratory failure, a requirement of outpatient oxygen therapy, an unresolved pleurisy with empyema, or an episode of total spontaneous pneumothorax with recent hospitalization.  

Although the June 2011 PFT results showed a DLCO score of 51 percent predicted, the examiner explained that this score was due to the Veteran anemia, rather than his spontaneous right pneumothorax.  Therefore, a higher rating is not warranted on this basis.  

The Board acknowledges the Veteran's assertions suggesting that his respiratory disability is more severe than the current rating reflects.  The Veteran, as a lay person, is competent to provide evidence of his symptomatology and how his lung disability affects his everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  He is competent to report that which he can experience or observe and is deemed credible, in this regard.  However, as a lay person, he is unable to provide a competent opinion as to the specific results of testing that are otherwise documented by the examination reports.  In addition, his opinions are outweighed by the specific examination reports and test results provided in the claims file, including the PFT reports that are necessary to rate the claim.  See Jandreau, supra; Buchanan, supra.

Extraschedular rating

The Board has also considered whether referral for extraschedular consideration is warranted, but finds that it is not.  The determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id.

With respect to the initial inquiry posed by Thun, the Board finds that the Veteran's disability level and symptomatology are adequately described by the rating criteria.   There is no evidence that the Veteran complained of symptomatology not contain in the criteria used to rate his claim, and there is no evidence that this disability results in any hospitalization or more than mild interference with employment.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the available scheduler evaluation for his disability is inadequate, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun, supra.

In sum, the evidence demonstrates that the Veteran is entitled to a 30 percent evaluation for spontaneous right pneumothorax.  The preponderance of the evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 30 percent for spontaneous pneumothorax.  As the preponderance of the evidence is against entitlement to an evaluation in excess of 30 percent, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the spontaneous right pneumothorax renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to compensation pursuant to 38 U.S.C. § 1151 for a right nephrectomy is denied.

Entitlement to a 30 percent rating, but no higher, for a spontaneous right pneumothorax is granted.  



____________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


